Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, relate to *677certain bicycles exported from Germany and entered at the port of Seattle, Wash.
The cases have been submitted on an agreed set of facts, showing cost of production, as defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for appraisement of this merchandise, and establishing such statutory value to be as follows:
For the bicycles imported in the shipments covered by reappraise-ments 246703-A and 246704-A, cost of production, supra, is $22.04 each, less nondutiable charges marked “X.”
For the bicycles imported in the shipments covered by reappraise-ments 248817-A and 248818-A, cost of production, supra, is $18.25 each, less inland freight.
For the bicycles imported in the shipment covered by reappraisement 253675-A, cost of production, supra, is $15.83 each, less inland freight.
On the stipulated facts, I hold statutory cost of production of the merchandise in question to be as hereinabove set forth.
Judgment will be rendered accordingly.